11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Troy Hunt and Troy Hunt Homes, Inc.
            Appellants
Vs.                  No. 11-05-00202-CV -- Appeal from Scurry County
Billy Stephens and Kendra Stephens
            Appellees
 
            Appellants filed a notice of appeal but failed to pay the required filing fee.  TEX.R.APP.P.
5.  An affidavit of inability to pay was not filed pursuant to TEX.R.APP.P. 20.1.  On July 26, 2005,
the clerk of this court informed appellants in writing that failure to pay the required filing fee on or
before August 10, 2005, could result in the dismissal of the appeal. TEX.R.APP.P. 42.3(c). 
Appellants have not responded.
            The appeal is dismissed. 
 
                                                                                                PER CURIAM
 
August 18, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Wright, J., and McCall, J.